Citation Nr: 1814179	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  16-11 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cold injury, to include a skin disorder.


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1956 to December 1957.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue on appeal was previously remanded by the Board in March 2017 for further development.

Additionally, the Board notes that the issue involving a higher rating and earlier effective date for the service-connected cardiovascular disability is also part of a different appeal stream that is currently being developed at the RO at the post-notice of disagreement stage and the RO has not yet issued a statement of the case regarding these claims.  The Board acknowledges that ordinarily that claim should be remanded for issuance of a statement of the case pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).  However, the claims file indicates that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlicon, where a notice of disagreement had not been recognized.  As such, the Board need not direct the RO in a remand to address this claim at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's skin disorder, claimed as a residual of a cold injury, was not incurred in service and is not related to service.



CONCLUSION OF LAW

The criteria for service connection for residuals of a cold injury, to include a skin disorder, have not been met.  38 U.S.C.  §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

Such notice was provided in the letter sent to the Veteran in August 2012.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 
38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

Here, the Veteran's service treatment records were destroyed by a 1973 fire at National Personnel Records Center, and are unavailable.  VA has a heightened duty to assist the claimant in developing the claims, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in March 2017.  The Board instructed the AOJ to obtain a medical opinion and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA obtained a medical opinion in December 2017 and issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Additionally, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 .

Analysis

The Veteran seeks service connection for residuals of a cold injury, to include a skin disorder.  He has had multiple cancerous tumors removed from his nose, cheek, eyelid, and forehead (squamous cell carcinoma).

The Veteran served from March 1956 to December 1957.  He was deployed to Korea and he has indicated that he was stationed just north of Inchon in South Korea.  This northern location exposed the Veteran to chronic sub-freezing temperatures.  The Veteran has reported that he lived in a tarpaulin tent with only one small heater per tent.  Based on these credible statements, and the location of the Veteran's duty station, the Board finds that the Veteran was exposed to sub-freezing temperatures in service while stationed in Korea 

As noted above, the Veteran's service treatment records are unavailable.  Nonetheless, the record includes a January 1958 Report of Medical Examination (for enlistment into the National Guard), conducted one month following active duty service separation.  At that time, a clinical evaluation of the Veteran's skin was normal and there was no indication of a skin disorder.  A January 1958 Report of Medical History, completed by the Veteran, denied any skin related symptoms associated with the nose, cheek, eyelid, or forehead.

Post-service treatment records show that the Veteran was first diagnosed with skin cancer in 2010.  The evidence also includes a November 2010 statement from 
Dr. Flowers (the Veteran's treating dermatologist at the University of Florida Physicians).  Dr. Flowers noted that skin cancers of all types "may arise from a host of different etiologies."  These etiologies included the sun, thermal burns, radiation, and genetics, among others.  Specially, Dr. Flowers indicated that he was "not aware" of cold weather exposure as a "cause" of skin cancer, but he did not specifically discount it.  

The Veteran was afforded a VA compensation examination in July 2013.  During the evaluation, the Veteran reported that he was exposed to very cold temperatures while stationed in Korea and sought medical treatment for his lower extremities and was treated conservatively.  The examiner however opined that it was less likely than not that the Veteran's skin condition was incurred in service or otherwise related to service.  In support of this opinion, the examiner indicated that the Veteran's skin cancer over his nose and face was most likely due to sun exposure and not to any cold injury. These areas of the face were noted to be a high risk for those individuals with sun exposure such as the Veteran's history of working as a farmer.

The Board finds that the July 2013 VA medical opinion lacks probative value for several reasons.  First, the examiner provided a medical opinion without reviewing the Veteran's claims file.  Further, although the examiner indicated that there was "no medical evidence" for cold injuries causing the Veteran's symptoms, the evidence of record includes the Secretary for Health Information Letter-IL 10-98-008 titled "Cold Injury: Diagnosis and Management of Long Term Sequelae."  This independent study course indicated that veterans during WW II and the Korean War had suffered cold injuries, including frostbite.  Moreover, it was noted that "A number of long-term and delayed sequelae to cold injuries are recognized, including peripheral neuropathy, skin cancer in frostbite scars and arthritis in involved limbs."

A supplemental VA medical opinion was obtained in September 2013.  The examiner opined that it was less likely than not that the Veteran's conditions were incurred in service or otherwise related to service.  In support of this opinion, the examiner stated that "The veteran's service records seen do not show that he was
seen, evaluated, diagnosed, or treated for cold weather injuries while in the
service."

The Board finds the September 2013 VA medical opinion to lack probative value as it is based on inaccurate factual premise.  Specifically, the RO has determined that the Veteran's service treatment records are unavailable as they were destroyed in a fire.  Further, the Veteran's lack of in-service residual symptoms does not, in and of itself, exclude the possibility of "long-term and delayed sequelae."  See Secretary for Health Information Letter-IL 10-98-008 titled "Cold Injury: Diagnosis and Management of Long Term Sequelae."

Pursuant to the Board's March 2017 remand, VA obtained another medical opinion in December 2017.  The examiner, a medical doctor, indicated that the Veteran's claims file and medical literature had been reviewed.  The examiner then stated that the Veteran's current skin cancer lesions were less likely than not located in areas damaged by frostbite.  The examiner noted that during the July 2013 VA examination the Veteran specifically indicated that he sustained a cold injury to the lower extremities.  Moreover, the physical examination in July 2013 revealed that both ears and the nose had no signs or symptoms.  There were also no scars seen.  

The December 2017 VA examiner also acknowledged that there were no records which documented that the Veteran sustained cold weather injures while on active duty service.  Nonetheless, the examiner noted that the January 1958 Report of Medical Examination (following service separation) revealed no abnormalities in the following areas: head, face, neck, scalp, nose, upper extremities, feet, lower extremities, skin, or neurological areas.  The accompanying Report of Medical History on the same date revealed negative responses in the following areas: swollen or painful joints, ear, nose or throat troubles, asthma, shortness of breath, chronic cough, pain or pressure in the chest, palpitation or pounding heart, bone, joint or other deformity, lameness, loss of arm, leg, finger, or toe, foot trouble, neuritis, or paralysis.  

The December 2017 examiner noted that this information was important as it emphasized the lack of injuries related to cold exposure.  According to Medscape, generally, no serious damage is seen until tissue freezing occurs.  The diagnosis of freezing and nonfreezing injuries can generally be made on the basis of history and clinical manifestations.  A common event with cold injury would be frostbite.  The physical presentation would include that of blisters, swelling, or tissue destruction with gangrene that may affect various lengths of the limb, digits, or facial areas.  The examiner reasoned that, a cold injury would have had demonstrable anomalies evident at the time which would have compelled the Veteran to seek medical attention.  Otherwise, he would have lost the function of the affected surfaces and been faced with amputations.  However, the facts of the record showed that the Veteran did not show any surface irregularities indicative of a cold injury.  Thus, the examiner stated that, while the Veteran did experience cold weather circumstances on active duty, it would not have been of a severity to have produced lasting residuals or predisposed the Veteran to develop skin cancers.  The examiner also noted that risk factors for squamous cell cancers include that of geography, age, sun exposure, race, ionizing radiation, chronic immunosuppression, chronic inflammation, chronic arsenic exposure, family history, inherited disorders,
epidermolysis bullosa, albinism, etc. to name a few.  The risk factors for basal
cell carcinomas include that of environmental and genetic factors, sunlight
exposure, chronic arsenic exposure, therapeutic radiation, immunosuppression, and the basal cell nevus syndrome.

The Board finds the December 2017 VA medical opinion to be probative as the examiner reviewed the claims file, addressed the Veteran's contentions regarding his in-service cold injuries and treatment, reviewed relevant medical literature, and provided opinions supported by clear and thorough rationales.  See Prejean, 13 Vet. App. at 448-9.  As such, the Board finds that the VA medical opinion is competent evidence weighing against a finding that the Veteran's skin disorder is etiologically related to service.

Based on the foregoing, the Board finds that the Veteran's skin disorder, claimed as a residual of a cold injury, was not incurred in service and is not related to service.

In deciding this claim, the Board considered the Veteran's statements purporting to relate his currently diagnosed skin disorder to service.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to render a competent medical opinion regarding the cause of the medically complex disorder of skin cancer.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).   Skin cancer has been shows to be a medically complex disease process because of its multiple possible etiologies (such as sun exposure, age, race, etc.).  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Such competent evidence has been provided by the December 2017 VA examiner who reviewed the claims file and relevant medical literature.  Here, the Board attaches greater probative weight to the opinion of the VA examiner than to the Veteran's lay statements.  See Cartright, 2 Vet. App. at 25.

Most critically, the Veteran's essential contention of a nexus between his current disability and purported in-service cold injury has been fully investigated as mandated by the Court.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Even with consideration of the heightened duties due to missing service treatment records, the Board finds that a preponderance of the evidence is against the claim for service connection for residuals of a cold injury, to include a skin disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for residuals of a cold injury, to include a skin disorder, is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


